Citation Nr: 0025689	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  97-31 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability evaluation for the 
residuals of a back injury with low back pain, currently 
evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  
The veteran, who had active service from February 1984 to 
January 1986, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.  In November 
1998 the case REMANDED to the RO for additional development, 
and the case has been returned to the Board for further 
appellate review.  


REMAND

A review of the record following a return of the claims file 
from the RO indicates that in a letter to the veteran dated 
in June 2000 the Board requested clarification of the 
veteran's desire for a personal hearing.  In this regard, the 
Board notes that in the veteran's Substantive Appeal he 
requested a hearing before a Member of the Board at the RO.  
While the record does not reflect that the veteran responded 
to the Board's June 2000 correspondence, the letter concluded 
that "[i]f you do not respond within 30 days of this letter, 
we will assume that you still want a hearing before the Board 
in Cleveland."  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

The veteran should be scheduled for a 
hearing before a Member of the BVA at the 
next available opportunity as requested 
in his Substantive Appeal.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




